DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 lines 1-2 reads “groove extend from the third edge surface to the fourth edge surface”. This should be corrected to read - - groove extends from the third edge surface to a fourth edge surface - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5-14, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016175701 A1 (Boo ‘701) in view of US 8713886 B2 (Boo ‘886).
Regarding claim 1, Boo ‘701 discloses a set (see Fig. 1) comprising a first panel (11), a second panel (2) and a mechanical locking device (including 5-9) for locking the first panel to the second panel, wherein 
- the first panel comprises a first edge surface (12) and a first panel surface (see annotated Figure 1 below), 
- the second panel comprises a second edge surface (see annotated Figure 1 below) and a second panel surface (3), 
- the first edge surface is facing the second panel surface in a locked position of the first and the second panel (see Fig. 3D), 
- the mechanical locking device comprises an edge groove (5) at the second edge surface, a flexible tongue (6) positioned in the edge groove, a rod-shaped element (8) at the first edge surface and an insertion groove (7) at the second panel surface extending from the second panel surface to the edge groove (see Fig. 3A), 
- the rod-shaped element is configured to be inserted into the insertion groove (see Figs. 3A-3D) and the rod- shaped element comprises a recess (9), 
- the flexible tongue (6) is configured to cooperate with the recess for a locking of the first panel to the second panel in a first direction which is perpendicular to the second panel surface (see Fig. 3A-3D), and

But does not expressly disclose as claimed wherein an inner part of the edge groove has a first height and an outer part of the edge groove has a second height that is larger than the first height.
However, Boo ‘886 teaches an inner part of the edge groove (40a and 40a’) has a first height and an outer part of the edge groove (40b and 40b’) has a second height that is larger than the first height (see Boo ‘886 Column 11 lines 22-32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel fastening device of Boo ‘701, with Boo ‘886, such that it comprises an outer part of the edge groove that has a height larger than the height located at the inner part of the edge groove of Boo ‘701, in order to allow for easier insertion of the tongue element into the groove, as well as to provide a controllable way to insert the tongue element (see Boo ‘886 Column 11 lines 22-32).

    PNG
    media_image1.png
    560
    972
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    690
    916
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3C.
Regarding claim 2, Boo ‘701 teaches wherein the rod shaped element (8) is connected to the first edge surface (12) at a first end and comprises a rod surface positioned between the recess (9) and a second end of the rod-shaped element (see annotated Figure 3A below).

    PNG
    media_image3.png
    501
    644
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 3A.
Regarding claim 3, Boo ‘701 teaches wherein the height of the inner part of the edge groove (see annotated Figure 3A above) is equal to or larger than a thickness of the flexible tongue (see NOTE below).
NOTE: The flexible tongue fits within the inner part of the edge groove and can move within the groove seen in Figs. 3A-3D of Boo ‘701, therefore the inner part of the edge groove has a height that is larger than the thickness of the flexible tongue.
Regarding claim 5, the combination of Boo ‘701 and Boo ‘886 teaches wherein the second height (40b and 40b’ of Boo ‘886) of the outer part of the edge groove is larger than the first height (40a and 40a’ of Boo ‘886) of the inner part of the edge groove (see Boo ‘886 Column 11 lines 22-32), but does not expressly teach as claimed wherein the second height of the outer part of the edge groove is 1.1- 2.5 times larger than the first height of the inner part.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the difference in height between the outer part of the edge groove and the inner part of the edge groove) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boo ‘701 and Boo ‘886, such that it comprises the second height of the outer part of the edge groove is 1.1- 2.5 times larger than the first height of the inner part in order to allow for easy insertion of the tongue element through the outer part of the edge groove and into the inner part of the edge groove. 
Regarding claim 6, Boo ‘701 teaches wherein the edge groove (5) is a bottom- ended groove, comprising a bottom surface (14) which is positioned at a distance (see Figs. 3A-3D) from the insertion groove (ref. 7).
Regarding claim 7, Boo ‘701 teaches wherein the inner part of the edge groove (see annotated Figure 3C above) is positioned closer to the bottom surface (14) than the outer part of the edge groove (see NOTE below).
NOTE: The inner and outer part of the edge groove can be seen in annotated Figure 3C above, further see in annotated Figure 3C above that the bottom surface abuts the inner part of the edge groove and is spaced from the outer part of the edge groove. 
Regarding claim 8, Boo ‘701 teaches wherein the flexible tongue (6) is arranged at the bottom surface (14) of the edge groove (see Figs. 3A-3D).
Regarding claim 9 Boo ‘701 teaches wherein the flexible tongue (6) is configured to be flexed inwards (see Figs. 3A-3D) towards the bottom surface (14) to be completely positioned in the inner part of the edge groove (see Fig. 3C).
Regarding claim 10, Boo ‘701 teaches wherein the flexible tongue (6), in an unflexed state (see Fig. 3A), is configured to be position partly in the outer part and partly in the inner part (inner and outer part seen annotated Figure 3C above) of the edge groove (see Fig. 3A).
Regarding claim 11, Boo ‘701 teaches wherein the edge groove (5) is a longitudinal groove that extends in a longitudinal direction of the second edge surface (see NOTE below).
NOTE: See in Fig. 1 that the edge groove extends the entire longitudinal length of the second edge surface and is partially covered by a cover (10) that is inserted after the flexible tongue element has been placed within the inner part of the edge groove.
Regarding claim 12, Boo ‘701 teaches wherein the second panel (2) comprise a third edge surface (see annotated Figure 2A below) and wherein the edge groove (5) of the mechanical locking device further is positioned at the third edge surface (see NOTE below).
NOTE: See in annotated Figure 2A that the edge groove is positioned at the third surface.

    PNG
    media_image4.png
    412
    913
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2A.
Regarding claim 13, Boo ‘701 teaches wherein the second panel (2) comprise a fourth edge surface (see annotated Figure 5 below, the fourth surface is opposite the third surface) and wherein the edge groove (5) of the mechanical locking device further is positioned at the fourth edge surface (see NOTE below).
NOTE: See in annotated Figure 5A below that the edge groove is positioned at the fourth surface.

    PNG
    media_image5.png
    494
    454
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 5A.
Regarding claim 14, Boo ‘701 teaches wherein the edge groove (5) extend from the third edge surface to the fourth edge surface (see NOTE below).
NOTE: See in annotated Figures 2A and 5A above that the edge groove (5) extends from the third edge surface to the fourth edge surface, the third and fourth edge surfaces are on opposite ends of the panel (2).
Regarding claim 16, Boo ‘701 teaches wherein the first edge surface (12) comprises two or more of said rod-shaped element (8, see Fig. 4D) and the second panel surface (3) comprises two or more of said insertion groove (7, see Fig. 1), wherein each of the rod-shaped elements is configured to be inserted into one of the insertion grooves (see Fig. 1).
Regarding claim 22, the combination of Boo ‘701 and Boo ‘886 teaches wherein the second height (40b and 40b’ of Boo ‘886) of the outer part of the edge groove is larger than the first height (40a and 40a’ of Boo ‘886) of the inner part of the edge groove (see Boo ‘886 Column 11 lines 22-32), but does not expressly teach as claimed wherein the second height of the outer part of the edge groove is 1.1- 1.5 times larger than the first height of the inner part.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the difference in height between the outer part of the edge groove and the inner part of the edge groove) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Boo ‘701 and Boo ‘886, such that it comprises the second height of the outer part of the edge groove is 1.1- 1.5 times larger than the first height of the inner part in order to allow for easy insertion of the tongue element through the outer part of the edge groove and into the inner part of the edge groove. 
Allowable Subject Matter
Claims 4, 15, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the combination of WO 2016175701 A1 (Boo ‘701) and US 8713886 B2 (Boo ‘886) teaches a difference between the second height of the outer part of the edge groove (40b and 40b’ of Boo ‘886) and the first height of the inner part of the edge groove (40a and 40a’ of Boo ‘886), a length of the rod surface between the recess and the second end of the rod-shaped element (see annotated Figure 3A above of Boo ‘701), and further teaches a distance from an outer tip of the flexible tongue and a surface of the flexible tongue which cooperate with a surface of the inner part of the edge groove (see annotated Figure 20a below of Boo ‘886), but does not expressly teach as claimed wherein a difference between the second height of the outer part of the edge groove and the first height of the inner part of the edge groove is equal to or larger than a length of the rod surface between the recess and the second end of the rod-shaped element or equal to or larger than a distance from an outer tip of the flexible tongue and a surface of the flexible tongue which cooperate with a surface of the inner part of the edge groove.
US 20130071172 A1 (Maertens) teaches panel connections (see Figs. 7-8), comprising a rod surface (31), but does not teach a recess on the rod surface. Further Maertens teaches a tongue (15) and a groove (16) element, but does not clearly teach wherein the outer part of the edge groove has a second height that is larger than the first height of the inner part of the edge groove.
US 20170227035 A1 (Fridlund) teaches panel connections (see Fig. 4A) comprising an edge groove (20) and a tongue element (30), but does not expressly teach a rod element, and further does not teach an edge groove containing a flexible tongue element with two different heights located at the inner and outer parts of the edge groove. 
Therefore, Boo ‘701, Boo ‘886, Maertens, and Fridlund, each teach various aspects of the claimed invention but none alone or in combination, teach or suggest, all of the structure within claim 4. Furthermore, it would be improper to use case law to modify the height difference in the edge groove with respect to the rod surface length, or the distance from the tip of the tongue to the cooperating surface of the tongue, since the combination of Boo ‘701 and Boo ‘886 do not teach the claimed structure. See applicant’s arguments and remarks dated 28 October 2021, pages 13-15.

    PNG
    media_image6.png
    458
    769
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 20a.
Regarding claim 15, the combination of WO 2016175701 A1 (Boo ‘701) and US 8713886 B2 (Boo ‘886) teaches wherein the insertion groove (7 of Boo ‘701) is a bottom-ended groove, comprising a bottom surface (13 of Boo ‘701) which is positioned at a distance from the edge groove (see Fig. 3A of Boo ‘701), and further teaches a difference between the second height of the outer part of the edge groove (40b and 40b’ of Boo ‘886) and the first height of the inner part of the edge groove (40a and 40a’ of Boo ‘886), but does not expressly teach as claimed wherein a bottom surface which is positioned at a distance from the edge groove that is equal to or smaller than a difference between the second height of the outer part of the edge groove and the first height of the inner part of the edge groove.
US 20170159291 A1 (Derelov) teaches an edge groove (20 in Fig. 1) containing a flexible tongue element (30), an insertion groove that is a bottom ended groove having a bottom surface (21 in Fig. 1) that is a distance from the edge groove (see Fig. 1), and further that the edge groove has inner and outer parts having two different heights (see NOTE below) but does not expressly teach as claimed wherein the distance from the bottom surface of the insertion groove to the edge groove, is equal to or smaller than a difference between the height of the outer and inner part of the edge grooves.
NOTE: See in Fig. 2 that the edge groove (20) has an inner height and an outer height made by the chamfers where the edge groove meets the insertion groove. 
Therefore, Boo ‘701, Boo ‘886, and Derelov, each teach various aspects of the claimed invention but none alone or in combination, teach or suggest, all of the structure within claim 15. Furthermore, it would be improper to use case law to modify the height difference in the edge groove with respect to the distance from the bottom of the insertion groove to the edge groove, since the combination of Boo ‘701 and Boo ‘886 do not teach the claimed structure. See applicant’s arguments and remarks dated 28 October 2021, page 16.
Regarding claims 17, WO 2016175701 A1 (Boo ‘701), and WO 2015171068 A1 (Pervan), both teach various aspects of the claimed invention, but none alone or in combination, teach or suggest, all of the claimed structure within claim 17. Further, claim 17 is indicated as allowable subject matter for at least the reasons listed in the Non-Final Office Action dated 02 August 2021, pages 14-15.
Regarding claim 20, the reasons listed above for indicating claim 17 as allowable subject matter stand true for claim 20 as well. Further, see the Non-Final Office Action dated 02 August 2021, pages 14-15.
Claims 18-19 and 21 are indicated as allowable subject matter as they depend from claims 17 and 20 listed above under allowable subject matter.
Response to Amendment
The amendment filed 28 October 2021 has been entered. Claims 4-5 and 12-16 have been amended. Claim 22 is new. Applicant’s amendments overcome the previously set forth claim objections in the Non-Final Office Action dated 02 August 2021. Claims 1-22 are pending. 
Response to Arguments
Applicant's arguments and remarks filed 28 October 2021, in regard to claims 1-3, 5-14, and 16 have been fully considered but they are not persuasive. Applicant states in arguments and remarks filed 28 October 2021, page 12, that the combination of Boo ‘701 and Boo ‘886 is “based merely on impermissible hindsight”. Further applicant argues that there is “no such wedge part 45 in the edge groove 5 of Boo ‘701”, and that one of ordinary skill in the art would have no reason to incorporate the change in height of the groove into Boo ‘701. Examiner respectfully disagrees. Boo ‘886, Column 11 lines 22-32 teaches that the change in height of the groove can be used to separate the wedge part 45 in a controlled manner. Moving the wedge part in a controlled manner is interpreted to mean a plurality of things, including having easy alignment of the wedge and groove by having a larger outer part of the edge groove.
Applicant also states in arguments and remarks filed 28 October 2021, pages 15-16, with regard to the rejection of claim 5, “The Office Action fails to demonstrate that the cited art in any way recognizes the recited subject matter as a result-effective variable”. Examiner respectfully disagrees. The Non-Final Office Action dated 02 August 2021, portrays in the rejection of claim 1 that the combination of Boo ‘701 and Boo ‘886 provides an edge groove with a height in the outer portion that is larger than the height in the inner portion. Further, the rejection of claim 5 shows that the result of the changed variable (height difference) using case law, provides a height of the outer part of the edge groove that is 1.1-2.5 times larger than the height of the inner part of the edge groove.
Applicant’s arguments and remarks, see arguments and remarks filed 28 October 2021, with respect to claims 4 and 15 have been fully considered and are persuasive. The rejection of claims 4 and 15 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678